Thompson
                                            Coe
                                        Thompson, Coe, Cousins & Irons, L.L.P.
                                                   Attorneys and Counselors
Karen Lovely                                                                                                               Austin
Direct Dial: (713) 403-8394                                                               <8fc                             Dallas
klovely@thompsoncoe.com                                                                                                  Houston
                                                                                                 °/b/1/ ^>pPfi,       Los Angeles
                                                                                                                  ^     Saint Paul

                                                   December 1,2015




    Via Hand Delivery
    First Court of Appeals
    Attn: Kim
    301 Fannin Street, Room 208
    Houston, Texas 77002-2066

               Re:     No. 01-14-00907-CV; Crum & Forster Specialty Insurance Company v.
                       Creekstone Builders, Inc., et al.\ in the Court of Appeals for the First
                       District of Texas at Houston

    Dear Kim:

            Per our conversation, enclosed please find our firm check in the amount of $15.00 to
    cover the filing fee of the MOTION FOR EN BANC RECONSIDERATION.

             If you have any questions, please call.

                                                                   Sincerely,



                                                                   Karen Lovely
                                                                   Assistant to Andrew L. Johnson

   /kl


   Enclosure (as stated)




   2325123v1
   05060.795

                     OneRiverway | Suite 1400 | Houston, TX 77056 | (713)403-8210 | Fax:(713)403-8299